WASHBURN, J.
Epitomized Opinion
Kemple owned an automobile which he permitted his fourteen-year-old son to drive occasionally in his presence in the country only. In Kemple’s absence his wife caused the son to drive, her to a dressmaker’s in the- city. Returning the son drove by a standing street car and struck plaintiff who was alighting therefrom. In the court below plaintiff recovered a verdict and judgment for $1,000. Kemple brings error proceedings to this court. Held^
Kemple could be held for the act of his son only if he himself were negligent in placing a dan-, gerous instrumentality in his son’s hands, or if his son were acting as his agent in the execution of his orders. The jury, in answer to an interrogatory, found that the son was acting as the agent of his father in execution of h'is father’s orders. The verdict is manifestly against the weight of the evidence. Judgment reversed and cause remanded.